Citation Nr: 0523813	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  04-30 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from January 1954 to April 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota that denied the veteran's claim for 
service connection for degenerative disc disease of the 
lumbar spine.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The competent medical evidence of record shows that the 
veteran has been diagnosed with degenerative disc disease of 
the lumbar spine.  

3.  There is competent medical evidence of record that shows 
that the veteran sustained back injuries while in service.

4.  There is competent medical evidence of record that links 
the veteran's degenerative disc disease of the lumbar spine 
to back injuries he sustained during service.  


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine was incurred in 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim for service 
connection for degenerative disc disease of the lumbar spine.  

I.	The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA satisfied its duty to notify under 
the VCAA.  In correspondence dated in April 2003, the RO 
advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claim, including which 
portion of the information and evidence necessary to 
substantiate the claim was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  Quartuccio, 16 Vet. App. at 187.  The RO further 
advised the veteran that he must provide facts or papers 
showing that his disability is due to service in order to 
establish entitlement to service connection.  More 
specifically, the RO suggested that the veteran submit 
evidence of his back condition from the time of service to 
the present.  

The April 2003 VCAA notice contained no specific request for 
the veteran to provide any evidence in the veteran's 
possession that pertained to the claim or something to the 
effect that the veteran give VA everything he had that 
pertained to his claim.  38 C.F.R. § 3.159(b)(1) (2004).  A 
complying notice, however, need not necessarily use the exact 
language of the regulation provided that notice properly 
conveys to a claimant the essence of the regulation.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The RO asked 
the veteran for all the information and evidence necessary to 
substantiate his claim-that is, evidence of the type that 
should be considered by VA in assessing his claim.  A 
generalized request for any other evidence pertaining to the 
claim would have been superfluous and unlikely to lead to the 
submission of additional pertinent evidence.  Therefore, it 
can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notice did not harm the veteran, and it 
would be legally proper to render a decision in the case 
without further notice under the regulation.  Id. 

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the July 2003 
rating decision, the July 2004 Statement of the Case (SOC), 
October 2004 Supplemental Statement of the Case (SSOC), the 
April 2004 hearing transcript, the March 2005 SSOC issued by 
a Decision Review Officer (DRO), which included a discussion 
of the facts of the claim, notification of the basis of the 
decision, and a summary of the evidence used to reach the 
decision.  The SOC and SSOCs provided the veteran with notice 
of all the laws and regulations pertinent to his claim.  The 
Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records, VA hospital 
discharge summaries dated in 2003, VA examination reports 
dated in May 2003 and June 2004, and a transcript of the 
April 2004 hearing before the DRO.  The Board recognizes that 
the claims file also included earlier medical reports that 
provide additional information regarding the veteran's back 
condition but were associated with earlier claims filed.  The 
Board also acknowledges that the RO requested and attempted 
to obtain the medical records dated from January 1957 to 
December 1957 that the veteran reported would document his 
receipt of treatment for his back pain in 1957.  The 
hospital, however, was unable to locate the records.  

In further regard to VA's duty to assist, the Board notes 
that the RO requested and obtained two medical examinations 
for the veteran conducted in May 2003 and June 2004, 
respectively.  The second medical examination was 
necessitated because the first did not offer an opinion as to 
whether the veteran's back condition was linked to an injury 
that occurred during service.  Moore v. Derwinski, 1 Vet. 
App. 401 (1991). 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  In addition, the veteran has not 
made the RO or the Board aware of any other evidence relevant 
to his appeal that needs to be obtained.  Accordingly, the 
Board will proceed with appellate review.   


II.	Evidence

The veteran contends that the back injuries that he suffered 
while in the military have caused his currently diagnosed 
degenerative disc disease of the lumbar spine.  The service 
medical records show that the veteran's spine was normal when 
he entered and separated from service, and there were no 
notations of pre-existing back problems on the enlistment or 
separation examination reports.  The records also include 
sick call treatment records that document two incidents where 
the veteran was treated for back pain during service.  A 
September 1954 entry noted that the veteran sustained a back 
injury while pushing a track onto a bulldozer.  Also, a 
December 1955 entry revealed that the veteran had a sore back 
and was found to have an avulsion of the latissimus dorsi.  

In an April 2004 hearing held before the DRO, the veteran 
further explained that the December 1955 injury resulted from 
being hit in the back with a 55-gallon drum.  The veteran 
also told about a third unreported incident where the veteran 
had sustained back injury.  He recounted that his back had 
been so severely bruised that a friend wrote the veteran's 
father to report his condition.  In response, the veteran 
reported that his father wrote a letter asking for a health 
and wellness report of the veteran.  A February 1955 letter 
from the field directors asked that the veteran's father be 
assured that the veteran was "in excellent health and has 
adjusted to his job with the military."  This letter is of 
record but does not specifically reference a back injury.         

The veteran's sister lived with the veteran from 
approximately mid-1956 through 1957 and submitted a statement 
dated in May 2004 detailing her observations of the veteran's 
back problems when he returned from service in 1956.  She 
noted that it took the veteran a long time to climb the 
stairs to the second floor where they lived.  She also 
expressed that the veteran had difficulty climbing the heavy 
equipment necessary to participate in the family business.  
She recalled that the veteran's father had a "special belt" 
made for the veteran to support his back when he climbed the 
equipment but that the veteran's pain persisted.  She stated 
that the veteran's back pain eventually forced him to stop 
working.  She further offered that the veteran had not 
suffered any injuries or accidents after service that could 
have injured his back except for a motorcycle accident in the 
1980s that occurred many years after the onset of his back 
problems.    

The hearing transcript also reported that the veteran had 
attempted to receive treatment for back pain in 1957, 
approximately a year after leaving active service.  He 
further explained that the VA hospital where he went for 
treatment could not locate his medical records and released 
him after three or four days.  As previously discussed, the 
records documenting treatment could not be located.  The 
veteran also revealed that he did not seek treatment for his 
back for many years despite his ongoing back pain.     

From 1972 to 2004, a series of examinations detail the 
progression of the veteran's back disease.  

A March 1972 VA hospitalization summary notes that the 
veteran was found to have low back pain.  Examination of the 
veteran's back also revealed a slightly tender lumbar spine 
with full range of motion.  

An August 1972 medical examination report states that the 
veteran complained of constant low back pain.  Spine films 
additionally detected that the veteran had Schmorls and 
showed degenerative changes in the spine.     

A February 1983 radiographic report indicates that the 
veteran's spine showed a slight narrowing of the L4-L5 
interspace.  Wedging of levels, anteriorly, incidentally were 
also noted.   There also was a very slight wedging of the D12 
vertebral body with minimal, secondary spurs.  

A March 1983 physical examination summary reveals that the 
veteran was diagnosed with chronic low back syndrome due to 
degenerative disk disease.  

Chiropractic records dated in February 1984 documented that 
the veteran had great restriction in the lumbo-sacral area 
with limited flexion-extension motion.  In addition, a lumbar 
x-ray found bilateral roughness of the ilium crests, a slight 
rotation of the lower 3 lumbar vertebra and beginning 
arthritic spurs of the lower 3 lumbar bodies.     

In VA Form 21-4138 dated in January 2003, the veteran filed a 
claim for service connection for a back injury.  He explained 
that he was filing for compensation for a back injury he 
sustained in 1954 or 1955 during service in Korea. 

In his May 2003 spine examination, the veteran revealed that 
he had undergone multiple surgical procedures on his 
lumbosacral spine from 1990 to 1994 to ameliorate his back 
pain.  Furthermore, an x-ray of the lumbosacral spine showed 
degenerative disc disease at multiple levels, worst at L4-5 
with laminectomy defect at L5 consistent with prior surgery.  
The examiner observed that the veteran had degenerative joint 
disease with such issues as pain, excess fatigability, and 
pain on motion.   The examination report included no medical 
opinion as it relates to the connection between the veteran's 
in-service back injuries and his current degenerative disc 
disease.

In a June 2004 medical examination, x-rays of the veteran's 
lumbosacral spine showed degenerative disk disease at L3 
through 5 with generalized degenerative arthrosis and 
hypertrophic spurring.  The examiner diagnosed the veteran 
with traumatic injuries to the lumbosacral spine with 
subsequent degenerative disk disease and foraminal stenosis, 
operated, multiple, with residual to include neurogenic bowel 
and bladder.  In addition, the examiner offered that he was 
uncertain whether or not the origin of the veteran's back 
problem occurred while he was in the service because he only 
found one note that documented an in-service back injury.  He 
further stated that he believes that it "probably" did but 
could not answer with any degree of certitude.  


III.	Law

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131.  As a general matter, service 
connection for a disability on the basis of the merits of 
such claim requires (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Cuevas 
v. Principi, 3 Vet. App. 542 (1992).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  For 
the showing of chronic disease in service, there are required 
a combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).  This burden typically cannot be met 
by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  However, lay persons can provide an eye-
witness account of a veteran's visible symptoms.  See, e.g., 
Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent 
lay evidence concerning manifestations of a disease may form 
the basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).  

Moreover, it is recognized that the Board has the authority 
to assess the credibility and probative value of evidence in 
determining the question of service connection.  See Owens v. 
Brown, 7 Vet. App. 429,  433 (1995) (stating that the Board 
may favor one medical opinion over another provided that it 
offers sufficient reasons or bases).  


IV.	Analysis

The Board has thoroughly reviewed the evidence of record and 
has determined that service connection is warranted for 
degenerative disc disease of the lumbar spine.  

There is ample medical evidence of record showing that the 
veteran currently suffers from degenerative disc disease of 
the lumbar spine.  Symptoms of the disease were first noted 
in 1972 medical examination reports.  Most recently, the June 
2004 medical examination report states that the veteran has 
degenerative disk disease due to traumatic injuries to the 
lumbosacral spine.  

The evidence of record also reveals that the veteran 
sustained back injuries in service.  Although the service 
medical records do not show that degenerative disc disease 
was diagnosed in service, there is documentation that the 
veteran sustained back injuries in service.  The service 
medical records provide documentation of two incidents where 
the veteran was treated for back injuries.  

In addition, the veteran offered that a third back injury 
that he did not report resulted in his father requesting a 
health and welfare report on the veteran.  The February 1955 
letter in response to this inquiry does not refer to a back 
injury, but provides some support for the veteran's account 
of a third incident.  Nonetheless, the service medical 
records document two back injuries sustained by the veteran 
while in service.  Therefore, the Board concludes that the 
evidence of record supports the veteran's contention that he 
sustained back injuries in service.   

There exists both favorable and unfavorable evidence of 
record regarding whether the veteran's degenerative disk 
disease is related to the back injuries he sustained during 
service.  

In support of the veteran's claim, the service medical 
records document that the veteran suffered two back injuries 
while in service, as discussed above.  The veteran's sister 
also offers a statement describing his back pain immediately 
following his return from service.        

Conversely, the separation examination report indicates that 
the veteran's spine was normal in 1956 and did not note any 
continued back problems.  In addition, the service medical 
records do not have evidence of a chronic disability 
diagnosed during service.  There is no evidence that could be 
located to support the veteran's account of having sought 
medical treatment for his back in 1957.  The Board 
additionally acknowledges that the medical evidence of record 
does not show any diagnoses or symptoms for the back disorder 
until 1972, approximately 16 years after service.   

Nevertheless, the June 2004 examination report provides a 
medical nexus opinion that lends additional support to the 
veteran's claim that his current back disease was caused by 
the back injuries he sustained during service.  The VA 
examiner noted that he was unsure whether the veteran's back 
problem was related to his service, but his belief was that 
it probably was.  He further explains that outside of one 
note that documents a back injury, he has no other evidence 
to support his conclusion and cannot answer the question of 
causation with certainty.  

The Board acknowledges that the June 2004 medical opinion 
expresses some ambiguity.  However, the medical examiner's 
assertion that the veteran's current disability was 
"probably" due to his in-service back injury as well as his 
diagnosis that the degenerative disk disease was due to 
traumatic injuries to the lumbosacral spine support the 
veteran's contention.  Furthermore, the medical examiner 
found only one incident that reported a back injury in 
service when two were documented, which further supports his 
position.  Lastly, the medical and lay evidence of record 
supports the veteran's contention that he has experienced 
back pain since service.  Therefore, the Board concludes that 
the evidence of record establishes that a nexus between his 
current disability and his in-service back injuries exists.  

In conclusion, there is competent medical evidence of record 
that shows that the veteran is currently diagnosed with 
degenerative disc disease of the lumbar spine.  There is also 
competent medical evidence of record that the veteran 
incurred two back injuries during service and that his 
currently diagnosed degenerative disk disease is related to 
the back injuries sustained during service.  38 C.F.R. § 
3.303 (2004).  Accordingly, the Board concludes that service 
connection is warranted.  


ORDER

Service connection for degenerative disk disease of the 
lumbar spine is granted.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


